UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 28, 2010 Commission file number1-7349 BALL CORPORATION State of Indiana 35-0160610 10 Longs Peak Drive, P.O. Box 5000 Broomfield, CO80021-2510 303/469-3131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April25, 2010 Common Stock, without par value 92,330,345 shares Ball Corporation and Subsidiaries QUARTERLY REPORT ON FORM 10-Q For the period ended March 28, 2010 INDEX Page Number PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Earnings for the Three Months Ended March 28, 2010, and March 29, 2009 1 Unaudited Condensed Consolidated Balance Sheets at March 28,2010, and December31, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 28, 2010, and March 29, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 30 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS Three Months Ended ($ in millions, except per share amounts) March 28, March 29, Net sales $ $ Costs and expenses Cost of sales (excluding depreciation and amortization) Depreciation and amortization (Notes 8 and 10) Selling, general and administrative Business consolidation and other activities (Note 5) Earnings before interest and taxes Interest expense ) ) Earnings before taxes Tax provision ) ) Equity in results of affiliates ) Net earnings Less earnings attributable to noncontrolling interests ) ) Net earnings attributable to Ball Corporation $ $ Earnings per share (Note 15): Basic $ $ Diluted $ $ Weighted average shares outstanding (000s) (Note15): Basic Diluted Cash dividends declared and paid, pershare $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 1 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ($ in millions) March 28, December 31, Assets Current assets Cash and cash equivalents $ $ Receivables, net (Note 6) Inventories, net (Note 7) Current derivative contracts (Note 16) Deferred taxes and other current assets Total current assets Property, plant and equipment, net (Note 8) Goodwill (Note 9) Noncurrent derivative contracts (Note 16) Intangibles and other assets, net (Note 10) Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities Short-term debt and current portion of long-term debt (Notes 6 and11) $ $ Callable long-term debt (Note11) – Accounts payable Accrued employee costs Current derivative contracts (Note 16) Other current liabilities Total current liabilities Long-term debt (Note 11) Employee benefit obligations (Note 12) Noncurrent derivative contracts (Note 16) Deferred taxes and other liabilities Total liabilities Contingencies (Note 17) Shareholders’ equity (Notes 13 and 14) Common stock (161,842,127shares issued – 2010; 161,513,274sharesissued – 2009) Retained earnings Accumulated other comprehensive earnings (loss) ) ) Treasury stock, at cost (69,634,775shares – 2010; 67,492,705shares–2009) ) ) Total Ball Corporation shareholders’ equity Noncontrolling interests Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 2 BALL CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended ($ in millions) March 28, March 29, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operatingactivities: Depreciation and amortization Business consolidation and other activities, net of cash payments(Note 5) Deferred taxes ) ) Other, net Changes in working capital components (Note 6) ) ) Cash used in operating activities ) ) Cash Flows from Investing Activities Additions to property, plant and equipment ) ) Cash collateral, net (Note 16) ) Other, net ) ) Cash used in investing activities ) ) Cash Flows from Financing Activities Long-term borrowings (Note 11) Repayments of long-term borrowings ) ) Change in short-term borrowings (Note 6) Proceeds from issuances of common stock Acquisitions of treasury stock ) ) Common dividends ) ) Other, net ) Cash provided by financing activities Effect of exchange rate changes on cash ) Change in cash and cash equivalents ) Cash and cash equivalents– beginning of period Cash and cash equivalents– end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. Page 3 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Ball Corporation and its controlled affiliates (collectively Ball, the company, we or our) and have been prepared by the company. Certain information and footnote disclosures, including critical and significant accounting policies normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted for this presentation. Results of operations for the periods shown are not necessarily indicative of results for the year, particularly in view of the seasonality in the packaging segments and the irregularity of contract revenues in the aerospace and technologies segment. These unaudited condensed consolidated financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and the notes thereto included in the company’s Annual Report on Form10-K filed on February25, 2010, pursuant to Section13 of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2009 (annual report). The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. These estimates are based on historical experience and various assumptions believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions and conditions. However, we believe that the financial statements reflect all adjustments which are of a normal recurring nature and are necessary to fairly state the results of the interim period. Certain prior-year amounts have been reclassified in order to conform to the current-year presentation. 2. Accounting Pronouncements Recently Adopted Accounting Standards Effective January1, 2010, Ball adopted accounting guidance that modifies the way entities account for securitizations and special-purpose entities. In connection with the adoption of the guidance, the company determined that its existing accounts receivable securitization program should be recorded on the balance sheet as of January1, 2010. Further details of this change in accounting are provided in Note6. Also effective January1, 2010, the company adopted additional guidance regarding variable interest entities (VIE). The new guidance requires a company to perform an analysis to determine whether its variable interest or interests give it a controlling financial interest in a VIE and whether it is the primary beneficiary of a VIE. It also amends previous guidance to require ongoing reassessments of whether a company is the primary beneficiary of a VIE. The adoption of the guidance did not change the accounting for VIEs in Ball’s consolidated financial statements. The company has a financial interest in a VIE of which Ball is not deemed to be the primary beneficiary.Additionally, the company has financial interests in other entities that are not considered VIEs under the current accounting guidance. In January2010, the FASB issued additional guidance regarding fair value measurements, specifically requiring the disclosure of transfers in and out of Level1 and 2 (previously only required for Level3 assets and liabilities) and more specific detailed disclosure of the activity in Level3 fair value measurements (on a gross basis rather than a net basis). Thenew guidance also clarifies existing disclosure regarding the level of disaggregation of asset and liability classes, as well as the valuation techniques and inputs used to measure fair value for Level2 and Level3 fair value measurements. Thedisclosure requirement for transfers in and out of Level1 and 2 was effective for Ball in this report and had no impact on the unaudited condensed consolidated financial statements. The reporting of Level3 activity on a gross basis will be effective for Ball as of January1, 2011, and is expected to affect only the Level3 pension plan assets, which do not represent a significant component of the total pension assets. Page 4 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 2. Accounting Pronouncements (continued) In February 2010, the FASB issued revised guidance on subsequent events. Under revised guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. This guidance was effective upon issuance. New Accounting Guidance In April2010 accounting guidance was issued to outline the criteria that should be met for determining when the milestone method of revenue recognition is appropriate in research or development transactions. This new guidance, which may affect Ball’s aerospace and technologies segment, will be effective for Ball as of January1, 2011, and the company is in the process of evaluating its impact on the consolidated financial statements. 3. Business Segment Information Ball’s operations are organized and reviewed by management along its product lines and presented in five reportable segments. Metal beverage packaging, Americas and Asia:Consists of operationsin the U.S., Canada and the People’s Republic of China (PRC), which manufacture and sell metal beverage containers in North America and the PRC, as well as non-beverage plastic containers in the PRC. The Americas and Asia operations have been aggregated based on similar economic characteristics. Metal beverage packaging, Europe:Consists of operations in several countries in Europe, which manufacture and sell metal beverage containers. Metal food & household products packaging, Americas: Consists of operations in the U.S., Canada and Argentina, which manufacture and sell metal food cans, aerosol cans, paint cans and decorative specialty cans. Plastic packaging, Americas:Consists of operations in the U.S., which manufacture and sell polyethylene terephthalate (PET) and polypropylene containers, primarily for use in beverage and food packaging. Aerospace and technologies:Consists of the manufacture and sale of aerospace and other related products and the providing of services used primarily in the defense, civil space and commercial space industries. The accounting policies of the segments are the same as those in the unaudited condensed consolidated financial statements. A discussion of the company’s critical and significant accounting policies can be found in Ball’s annual report. We also have investments in companies in the U.S., PRC and Brazil, which are accounted for under the equity method of accounting and, accordingly, those results are not included in segment sales or earnings. Page 5 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 3. Business Segment Information (continued) Summary of Business by Segment Three Months Ended ($ in millions) March 28, 2010 March 29, 2009 Net Sales Metal beverage packaging, Americas & Asia $ $ Metal beverage packaging, Europe Metal food & household products packaging, Americas Plastic packaging, Americas Aerospace & technologies Net sales $ $ Net Earnings Metal beverage packaging, Americas & Asia $ $ Business consolidation costs (Note 5) ) Total metal beverage packaging, Americas & Asia Metal beverage packaging, Europe Metal food & household products packaging, Americas Plastic packaging, Americas ) Business consolidation costs (Note5) ) – Total plastic packaging, Americas ) Aerospace & technologies Segment earnings before interest and taxes Undistributed corporate expenses, net ) ) Earnings before interest and taxes Interest expense ) ) Tax provision ) ) Equity in results of affiliates ) Net earnings Less earnings attributable to noncontrolling interests ) ) Net earnings attributable to Ball Corporation $ $ ($ in millions) March 28, 2010 December 31, 2009 Total Assets Metal beverage packaging, Americas & Asia $ $ Metal beverage packaging, Europe Metal food & household products packaging, Americas Plastic packaging, Americas Aerospace & technologies Segment assets Corporate assets, net of eliminations Total assets $ $ Page 6 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 4. Acquisition On October1, 2009, the company acquired three of Anheuser-Busch InBev n.v./s.a.’s (AB InBev) beverage can manufacturing plants and one of its beverage can end manufacturing plants, all of which are located in the U.S., for $574.7million in cash. The additional plants, which employ approximately 635people, enhance Ball’s ability to serve its customers. The following unaudited pro forma consolidated results of operations for the three months ended March29, 2009, have been prepared as if the acquisition had occurred as of January1, 2009. ($ in millions) Net sales $ Net earnings Basic earnings per share Diluted earnings per share The pro forma results are not necessarily indicative of the actual results that would have occurred had the acquisition been in effect for the three months ended March29, 2009, nor are they necessarily indicative of the results that may be obtained in the future. The pro forma adjustments primarily include the after-tax effect of increased interest expense related to incremental borrowings used to finance the acquisition. The adjustments also include the after-tax effects of amortization of the customer relationship intangible asset, inventory step-up adjustment and decreased depreciation expense on plant and equipment based on extended useful lives partially offset by increased fair values. 5. Business Consolidation Costs In the first quarter of 2010, a net charge of $1.7million ($1.1million after tax) was recorded to reflect individually insignificant costs and gains related to previously announced plant closures. In the first quarter of 2009, the company ceased operations at a metal beverage container plant in Kansas City, Missouri, as announced in October 2008, and recorded a charge for accelerated depreciation of $5million ($3.1 million after tax). Following is a summary of activity by segment related to business consolidation activities for the quarter ended March28, 2010: ($ in millions) Metal Beverage Packaging, Americas & Asia Metal Food & Household Products Packaging, Americas Plastic Packaging, Americas Corporate Other Costs Total Balance at December 31, 2009 $ Charges (gains) ) – – Cash payments ) ) ) – ) Fixed asset disposals and transfer activity – – ) – ) Balance at March 28, 2010 $ All remaining reserves for business consolidation activities are expected to be utilized during the balance of 2010. The carrying value of fixed assets remaining for sale in connection with previous plant closures was approximately $6million at March28, 2010. Page 7 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 6. Receivables March 28, December 31, ($ in millions) Trade accounts receivable, net $ $ Other receivables $ $ Trade accounts receivable are shown net of an allowance for doubtful accounts of $14.4million at March28,2010, and $14.7million at December31, 2009. Other receivables primarily include property and sales tax receivables and certain vendor rebate receivables. A receivables sales agreement provides for the ongoing, revolving sale of a designated pool of trade accounts receivable of Ball’s North American packaging operations up to $250million. At December31, 2009, the amount of accounts receivable sold under the securitization program was $250million and, under the previous accounting guidance, this amount was presented in the consolidated balance sheet as a reduction of accounts receivable as a result of the true sale of receivables. However, upon the company’s adoption of new prospective accounting guidance effective January1, 2010, the amount of accounts receivable sold is not reflected as a reduction of accounts receivable on the balance sheet at March28, 2010, resulting in a $250million increase in accounts receivable and a corresponding working capital outflow from operating activities in the statement of cash flows. There was $50million of accounts receivable sold under the securitization program at March28, 2010, which has been presented as an increase in short-term debt in the balance sheet and in the financing activities section of the statement of cash flows. 7. Inventories ($ in millions) March 28, December31, Raw materials and supplies $ $ Work in process and finished goods $ $ 8. Property, Plant and Equipment ($ in millions) March 28, December 31, Land $ $ Buildings Machinery and equipment Construction in progress Accumulated depreciation ) ) $ $ Property, plant and equipment are stated at historical cost. Depreciation expense amounted to $68.3million and $62.6 million for the three months ended March 28, 2010, and March 29, 2009, respectively. Page 8 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 9. Goodwill ($ in millions) Metal Beverage Packaging, Americas &Asia Metal Beverage Packaging, Europe Metal Food& Household Products Packaging, Americas Plastic Packaging, Americas Total Balance at December 31, 2009 $ Effects of foreign currency exchangerates – ) − − ) Balance at March 28, 2010 $ There has been no impairment on the company’s goodwill since January1, 2002. Intangibles and Other Assets ($ in millions) March 28, December 31, Investments in affiliates $ $ Intangible assets (net of accumulated amortization of $124.6at March28,2010,and$126.2 at December 31, 2009) Company-owned life insurance Long-term deferred tax assets Other $ $ Total amortization expense of intangible assets amounted to $3.4million and $4.1million for the first three months of 2010 and 2009, respectively. Page 9 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements Long-term Debt Long-term debt consisted of the following: March 29, 2010 December 31, 2009 (in millions) In Local Currency In U.S. $ In Local Currency In U.S. $ Notes Payable 6.875% Senior Notes, due December 2012 (excluding premium of $1.2 in 2010 and $1.3 in 2009) $ 6.625% Senior Notes, due March 2018 (excluding discount of $0.6in 2010 and $0.6 in 2009) $ $ 7.125% Senior Notes, due September 2016 (excluding discount of $6.9 in 2010 and $7.2 in 2009) $ $ 7.375% Senior Notes, due September 2019 (excluding discount of $7.9 in 2010 and $8.1 in 2009) $ $ 6.75% Senior Notes, due September2020 $ – – Senior Credit Facilities, due October2011 (atvariable rates) Term A Loan, British sterling denominated ₤ ₤ Term B Loan, euro denominated € € Term C Loan, Canadian dollar denominated C$ C$ Term D Loan, U.S. dollar denominated $ $ U.S. dollar multi-currency revolver borrowings $ $ Euro multi-currency revolver borrowings € € – – British sterling multi-currency revolver borrowings ₤ ₤ Industrial Development Revenue Bonds Floating rates due through 2015 $ $ Other (including discounts and premiums) Various ) Various ) Less: Current portion of long-term debt and callable long-term debt ) ) $ $ On March22, 2010, Ball issued $500million of new 6.75percent senior notes due in September2020. On that samedate, the company issued a notice of redemption to call $509million of 6.875percent senior notes due December2012 at a redemption price of 101.146 percent of the outstanding principal amount plus accrued interest. The redemption of the bonds occurred on April21, 2010, and resulted in a charge of $7.8million ($4.7million after tax) for the call premium and the write off of unamortized financing costs and unamortized premiums. The charge will be reported in the company’s second quarter consolidated financial statements as a component of interest expense. As permitted the company’s long-term debt is not carried in the company’s consolidated financial statements at fair value. The fair value of the long-term debt was estimated at $3.12billion as of March28, 2010, which approximated its carrying value of $3.07billion. The fair value was $2.54billion as of December31, 2009, which approximated its then carrying value of $2.53billion. The fair value reflects the market rates at each period end for debt with credit ratings similar to the company’s ratings. Rates currently available to the company for loans with similar terms and maturities are used to estimate the fair value of long-term debt based on discounted cash flows. Page 10 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements Long-term Debt (continued) At March 28, 2010, taking into account outstanding letters of credit, the company had approximately $600 million available for borrowing under the multi-currency revolving credit facilities that provide for up to $735 million in U.S. dollar equivalent borrowings. The company also had short-term uncommitted credit facilities of up to $309million at March 28, 2010, of which $75.4million was outstanding and due on demand, as well as approximately $172million of available borrowings under its accounts receivable securitization program. The notes payable are guaranteed on a full, unconditional and joint and several basis by certain of the company’s wholly owned domestic subsidiaries. The notes payable also contain certain covenants and restrictions including, among other things, limits on the incurrence of additional indebtedness and limits on the amount of restricted payments, such as dividends and share repurchases. The company was in compliance with all loan agreements at March 28, 2010, and all prior periods presented and has met all debt payment obligations. The U.S. note agreements, bank credit agreement and industrial development revenue bond agreements contain certain restrictions relating to dividend payments, share repurchases, investments, financial ratios, guarantees and the incurrence of additional indebtedness. Employee Benefit Obligations ($ in millions) March 28, December 31, Total defined benefit pension liability $ $ Less current portion ) ) Long-term defined benefit pension liability Retiree medical and other postemployment benefits Deferred compensation plans Other $ $ Components of net periodic benefit cost associated with the company’s defined benefit pension plans were: Three Months Ended March 28, 2010 March 29, 2009 ($ in millions) U.S. Foreign Total U.S. Foreign Total Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost ) ) Recognized net actuarial loss Subtotal Non-company sponsored plans – – Net periodic benefit cost $ Contributions to the company’s defined global benefit pension plans, not including the unfunded German plans, were $3.2million in the first three months of 2010 ($4.6 million in 2009). The total contributions to these funded plans are expected to be approximately $54 million in 2010. Payments to participants in the unfunded German plans were €4.3million ($6.0million) in the first three months of 2010 and are expected to be approximately €18million (approximately $24million) for the full year. Actual contributions to the plans may be adjusted based on changes in market conditions. Page 11 Ball Corporation Notes to Unaudited Condensed Consolidated Financial Statements 13.Shareholders’ Equity and Comprehensive Earnings Accumulated Other Comprehensive Earnings (Loss) Accumulated other comprehensive earnings (loss) include the cumulative effect of foreign currency translation, pension and other postretirement items and realized and unrealized gains and losses on derivative instruments receiving cash flow hedge accounting treatment. ($ in millions) Foreign Currency Translation Pension and Other Postretirement Items (net of tax) Effective Derivatives (net of tax) Gain on Available for Sale Securities (net of tax) Accumulated Other Comprehensive Earnings (Loss) December 31, 2008 $ $ ) $ ) $
